Title: To John Adams from James McHenry, 29 October 1799
From: McHenry, James
To: Adams, John



Trenton 29 Octbr. 1799

In compliance with the requisition of the President of the United States, of the 18th of October instant, the Secretary of War has the honour most respectfully to submit the following suggestions, relative to the information and advice, it may be proper and necessary to lay before Congress, at the approaching Session.
That, without descending to particulars, such a general notice should be taken of the present tranquil state of the Country; of the peaceable disposition of the Indians towards each other, and the United States; of the flattering prospects from the labours of the husbandman; of the prosperity of our extended commerce, notwithstanding some checks, arising from the belligerent state of certain powerful maritime nations; of the return of health, and trade, to those Cities of the union, which have been lately afflicted with disease; and of the various and great advantages, civil and religious, which Divine Providence has benevolently been pleased, to continue the enjoyment of to the people of these States, as will prepare the public mind to join with the President, in grateful thanks, to the great disposer of events, and author of all good.
That, if amidst such blessings, and under a government of laws, administered with the utmost purity of intention, with a system of taxation, pridicated upon principles, to draw the means indispensible to the support of government, from those only who have ability to pay, and proportioned to that ability, and under this system, the most moderate contributions only, are required, for the great and important objects, of discharging our obligations, preserving peace, providing means of defence, and promoting the general welfare—If, let it be said, under such circumstances, we have witnessed a second time a portion of our citizens combine to resist the laws, and rise in insurrection against the government—it is consolatory to reflect, that the mischief has been evidently produced, by a few designing and malignant individuals, such as will and do exist, by divine sufferance, in all communities, operating upon the  unfounded apprehensions, of many, generally well disposed, honest and orderly citizens, who when not misled, are invariably found, active and alert, in the performance of their political duties, and promoting the public welfare by their examplary industry. And that it is subject for exultation, that the volunteer corps and militia, who were called upon, to act, or hold themselves in readiness to aid, in quelling the insurrection, discovered in their promptitude to obey the summons of their government, a spirit and patriotism which redounds infinitely to their credit, and it is hoped, will serve, to convince, those who by their covert or open practices, may have deluded and excited a portion of the people to a state of insurrection, how little they can depend upon receiving a general support from the community, or upon instigating to their purposes the mass of the people.
That it is proper to inform Congress, with expressions of regret, that at a moment serious and critical to the United States, as respects our foreign relations, disagreements have taken place in the board of Commissioners, convened at Philadelphia, and appointed under the 6th article of the treaty of Amity, Commerce and navigation, between his Britannic Majesty, and the United States of America, done at London, on the 19th day of November 1794, which have occasioned a secession of some of its members and a consequent suspension of the proceedings of the Board. That the Board of Commissioners convened at London, and appointed under the 7th article of the same treaty, have it is understood, by instructions from his Britannic Majesty expressed to be grounded on information received of the refusal of the American commissioners to concur in certain proceedings of the former board, also suspended their deliberations and determinations.—That as his Britannic Majesty, however, unequivocally declared in his instructions to the latter commissioners, his disposition to carry the whole of the treaty into full effect with sincerity and good faith,  the President cannot but indulge a full expectation, that the differences which have arisen, in carrying the treaty into effect, will admit of an arrangement satisfactory to both the parties, and that the good understanding which has heretofore happily subsisted between his Britannic Majesty and the United States, will not thereby be impaired.
That at a time, when numerous and momentous changes are daily occurring on the theatre of war in Europe; when every day is preparing or evolving new events in the political world; and while a great belligerent power still retains, or has not disavowed principles acknowledged to be destructive to all other governments, and to social order, and maintains in full force her hostile decrees against the commerce of the United States, it is decidedly the policy and wisdom of the United States, not to relax in her military or naval preparations, but to preserve or assume an attitude, expressive of her determination to secure her rights and to repel injuries.
That in pursuance of the intentions expressed, by the nomination, and appointment of ministers, at the last session of Congress to open negotiations, with the French Republic, Judge Elsworth, and Governor Davie have sailed in the Frigate United States, and will be joined by Mr. Murray at Paris. That the disposition of the American government to peace, again evidenced by a mission, invited by France, cannot, if it fails, but manifest to all Europe, as well the insincerity of the professions of the French Republic as the justice of such further measures, as the dignity and interest of the United States may require, and that the policy of all nations, has shewn, that expected or pending negotiations, so far from justifying a relaxation of warlike preparations, have often imposed a necessity for their extension, attended with the most beneficial effects.
That in pursuance of the 4th Section of “an act further to suspend, the Commercial intercourse, between the United States and France and the dependencies thereof.” The President of the United States, having deemed it expedient and consistent with the interest of the United States to remit and discontinue the restraints and prohibitions provided by the said act, with respect to certain ports in the Island of St. Domingo, belonging to the French Republic, being assured that a commercial intercourse, therewith might safely be renewed, had issued a proclamation containing certain restrictions accordingly.
The Secretary of War—presumes, that the gentlemen who are more fully informed, on the subjects of the revenue, organization of the government of the Missisippi territory, and the progress made in the running of the Divisional line between the possessions of Spain and the United States, will give the necessary information respecting them in their communications on the present occasion.
All which is most respectfully submitted.

James McHenry